Citation Nr: 1048098	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-21 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than August 12, 2006, 
for the grant of a 100 percent disability rating for service-
connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from September 1968 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDING OF FACT

The relevant evidence fails to establish that the Veteran's PTSD 
was productive of total occupational and social impairment 
earlier than August 12, 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 12, 2006, 
for the award of a 100 percent disability rating for service-
connected PTSD are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, and 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 
3.158, 3.160 and 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010) describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that, in the October 2006 rating decision on 
appeal, the RO granted an increased disability rating to 100 
percent for the Veteran's PTSD effective August 12, 2006.  The 
Veteran disagreed with the assignment of August 12, 2006, as the 
effective date of the grant of the 100 percent disability rating.  
The Board finds that, because the Veteran's claim was initially 
one for an increased disability rating (which has been granted to 
the maximum benefit allowed), VA's obligation to notify him was 
met as the claim for was obviously substantiated.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, any deficiency in 
notice relating to the Veteran's appeal for an earlier effective 
date is not prejudicial to the Veteran.

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All 
efforts have been made to obtain relevant, identified and 
available evidence, and VA has notified the Veteran of any 
evidence that could not be obtained.  In August 2007, the Veteran 
notified the RO that he had no additional evidence to submit in 
support of his claim.  VA, therefore, has made every reasonable 
effort to obtain all records relevant to the Veteran's claim.

As for a VA examination, as the claim is one for an earlier 
effective date, a VA examination is not relevant to that issue.  
Consequently, VA is not obligated to provide the Veteran with a 
VA examination related to his claim.

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran at every stage of this case.  Additional 
efforts to assist or notify him would serve no useful purpose.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim.

Analysis

The Veteran is service-connected for PTSD.  In an October 2006 
rating decision, the RO granted a 100 percent disability rating 
for the Veteran's service-connected PTSD and assigned an 
effective date of August 12, 2006, which is the day after the 
Veteran retired from civil service due to disability (i.e., his 
PTSD).  The Veteran has disagreed with the assignment of August 
12, 2006, as the effective date claiming that he filed claims for 
PTSD in October 2005 and January 2006 and, thus, he feels that 
this claim should have been from or since January 2006.  (See 
January 2007 Notice of Disagreement.)  In addition, the Veteran 
argues that from January 2006 until he stopped working August 11, 
2006, he was only working four hours a day at his regular job.  
(See October 2006 Statement in Support of Claim and VA Form 9 
received in July 2007.)

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date 
of an award of increased compensation can be the earliest date as 
of which it was ascertainable that an increase in disability has 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
See Hazan v. Gober, 10 Vet. App. 511 (1997).  The award of an 
increased rating should normally be effective either on the date 
of receipt of the claim or on some date in the preceding year if 
it was ascertainable that the disorder had increased in severity 
during that time.  See also VAOGCPREC 12-98.

With regard to the Veteran's contention that he filed claims in 
October 2005 and January 2006, the Board notes that, in a March 
2006 rating decision, the RO adjudicated the issue of an 
increased disability rating for his PTSD, including entitlement 
to a temporary total disability rating due to hospitalization for 
a service-connected disability and entitlement to a total 
disability rating based upon individual unemployability (TDIU).  
In this March 2006 rating decision, the RO granted a temporary 
total disability rating from October 10, 2005, through November 
30, 2005, because of hospitalization for a service-connected 
disability (to wit, the Veteran's PTSD) in excess of 21 days.  
Effective December 1, 2005, the disability rating was reduced 
back to 70 percent based upon the evidence of record.  (The Board 
notes that prior to the Veteran's hospitalization his PTSD had 
been evaluated as 70 percent disabling since October 2002.)  The 
RO specifically denied a disability rating higher than 70 percent 
(i.e., 100 percent) for the Veteran's PTSD on the basis that the 
evidence failed to show total occupational and social impairment.  
In addition, the RO denied entitlement to a TDIU because the 
evidence showed the Veteran was gainfully employed at that time.  

The RO noted in this rating decision that the claim for an 
increased disability rating, to include a temporary total 
disability rating, was received in October 2005, and that the 
Veteran's TDIU application was received in January 2006.  The 
current appeal is based upon a claim received in August 2006, 
which is the first communication from the Veteran following the 
March 2006 rating decision.  Consequently, the Board finds that, 
in the March 2006 rating decision, the RO adjudicated the 
Veteran's previous claims submitted in October 2005 and January 
2006.  Therefore, there remains no unadjudicated claim upon which 
to base on earlier effective date. 

The Board also finds that the Veteran failed to file a Notice of 
Disagreement as to the March 2006 rating decision within one year 
of its issuance.  Consequently, the March 2006 rating decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) (Rating actions 
are final and binding based on evidence on file at the time the 
veteran is notified of the decision and may not be revised on the 
same factual basis except by a duly constituted appellate 
authority.  The claimant has one year from notification of a RO 
decision to initiate an appeal by filing a Notice of Disagreement 
with the decision.  The decision becomes final if an appeal is 
not perfected within the allowed time period.).

Moreover, the Board finds that the August 2006 statement (upon 
which the present appeal is derived from) cannot be construed as 
a Notice of Disagreement with the March 2006 rating decision 
because it fails to make any reference to that rating decision, 
nor does the language contained therein express disagreement or 
dissatisfaction with that rating decision.  See 38 C.F.R. 
§ 20.201 (A Notice of Disagreement is a written communication 
from a claimant expressing dissatisfaction or disagreement with 
an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.)  

For the foregoing reasons, the Board finds that the March 2006 
final rating decision is a bar to assignment of an effective date 
earlier than March 26, 2006, the date the rating decision was 
issued by the RO.  Moreover, the Board finds that it cannot use 
any of the evidence received prior to the March 2006 rating 
decision and used therein to adjudicate the Veteran's claim for a 
higher disability rating for his PTSD to decide his current claim 
for an earlier effective date.  To do so would result in the 
Board impermissibly readjudicating the March 2006 rating 
decision, which is final.  Thus, the Board is limited to 
considering only the evidence received since the March 2006 
rating decision in adjudicating the Veteran's claim for an 
effective date earlier than August 12, 2006.

The evidence received since the March 2006 rating decision 
consists of a VA Form 21-4192, Request for Employment Information 
in Connection with Claim for Disability Benefits; two letters 
from the Office of Personnel Management dated August 4, 2006; and 
the Veteran's statements.  The VA Form 21-4192 shows that the 
Veteran was employed full time at Tinker Air Force Base as a 
mechanic from October 12, 1977, to August 11, 2006.  His employer 
also indicated that the Veteran was allowed to work four hours a 
day and use sick leave for the other four hours (although the 
length of time this concession was in place is not noted).  
Finally, his employer indicated that the Veteran stopped working 
due to disability retirement on August 11, 2006.  

The two letters from the Office of Personnel Management dated 
August 4, 2006, indicate that the Veteran had been found disabled 
due to a mental disorder for his position as an Aircraft Engine 
Mechanic and his application for disability retirement was 
approved.

The Veteran's statements essentially claim an earlier effective 
date and state that he worked only four hours a day from October 
2005 (or after his hospitalization in October 2005) until his 
retirement was approved on August 11, 2006.  

When considering this evidence, the Board finds that it fails to 
establish entitlement to a disability rating of 100 percent prior 
to August 12, 2006, the day following the Veteran's last day of 
employment.  As of August 12, 2006, the Veteran was totally 
occupationally impaired due to his PTSD.  Although the Veteran 
only worked four hours a day for the months leading up to his 
retirement, his employer clearly indicates the he was still 
considered a full time employee and that he used sick leave for 
the remainder of the time each day.  There is no indication in 
the evidence that the Veteran's PTSD caused him to be unable to 
work at all during the period of March 26, 2006, until August 11, 
2006.  Consequently, the Board finds that the relevant evidence 
of record fails to establish that the Veteran's PTSD was 
productive of total occupational impairment prior to August 12, 
2006.

The Board also notes that the evidence fails to establish that 
the Veteran's PTSD was productive of total social impairment.  
None of the evidence received since March 2006 addresses the 
Veteran's social impairment due to his PTSD.

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against finding that an 
effective date earlier than August 12, 2006, is warranted for the 
grant of a 100 percent disability rating for the Veteran's PTSD.  
The preponderance of the evidence being against the claim, the 
benefit of the doubt doctrine is not for application.  
Consequently, the Veteran's earlier effective date claim must be 
denied.


ORDER

Entitlement to an effective date earlier than August 12, 2006, 
for the grant of a 100 percent disability rating for service-
connected PTSD is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


